DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12 and 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/31/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a stator (16) of an electrical machine (10), the stator having a pole housing (15) with an inner wall (115), and the stator having winding carriers (36) that are contiguous with the inner wall (115) and that carry electrical coils (17), wherein the winding carriers (36) have a stator tooth (120), which is formed on a yoke element (118)_that is radially contiguous with the inner wall (115), and arranged on the winding carrier (36) is an insulation mask (61), which insulates an electrical coil (17) with respect to the winding carrier (36), and the insulation mask (61) extends axially, with an axial extension (102), beyond the yoke element (118), characterized in that the axial extension includes a collar (108) that is located at a distal end of the axial extension (102), that is spaced from the yoke element (118) and that extends in the circumferential direction (2), wherein the collar (108) is radially contiguous with the inner wall (115) of the pole housing (15).
Claims 2-16 are allowable for their dependency on claim 1.
RE claim 17, as amended to include the previously indicated allowable subject matter of claim the prior-art does not teach a stator (16) of an electrical machine (10), the stator having a pole housing (15) with an inner wall (115), and the stator having winding carriers (36) that are contiguous with the inner wall (115) and that carry electrical coils (17), wherein the winding carriers (36) have a stator tooth (120), which is formed on a yoke element (118) that is radially contiguous with the inner wall (115), and arranged on the winding carrier (36) is an insulation mask (61), which insulates an electrical coil (17) with respect to the winding carrier (36), and the insulation mask (61) the circumferential collar (108) closes off a receiving space (122) for shavings and fragments, which extends axially between the collar (108) and an end face (112) of the yoke element (118) that extends in the circumferential direction (2).
None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834